     Case 4:18-cr-00223-RCC-DTF Document 185 Filed 03/29/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                       CR-18-00223-TUC-RCC (DTF)
10                  Plaintiff,                        ORDER
11    v.
12    Scott Daniel Warren,
13                  Defendant.
14
15
            The Court has reviewed the Defendant's Motion to Exceed Page Limitations (Doc.
16
17    178), and good cause appearing,
18          IT IS ORDERED the motion is Granted and the requested pleading, Motion to
19
      Dismiss Indictment Due to Selective Enforcement (Doc. 179) shall be filed.
20
21          Dated this 29th day of March, 2019.

22
23
24
25
26
27
28
